Opinión concurrente y disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Rebollo López y Ortiz.
I
En las circunstancias del caso de autos, el contrato de préstamo (evidenciado en un pagaré hipotecario al portador) otorgado por el menor Pablo R. Meléndez Gómez ante el no-tario López Olmedo sin autorización judicial, es nulo con-forme todo el cuerpo legal y doctrinario prevaleciente. Así lo ha entendido la mayoría del Tribunal.
Como demostraremos, si bien la falta de capacidad plena para contratar del menor no convierte en nulo un contrato otorgado, la ausencia de autorización del órgano judicial, cuando es requerida, sí tiene ese efecto. Expliquémonos.
t-H t-H
Afirma Puig Brutau que “[l]as dudas que puedan suscitar los contratos celebrados por los menores de edad han de re-solverse . . . teniendo en cuenta que, como dice CÍASTÁN, ‘siempre que se trate de menores que tengan uso de razón, el contrato es anulable y no inexistente, porque una cosa es la falta de consentimiento y otra el consentimiento viciado.’” J.M. Puig Brutau, Fundamentos del Derecho Civil, 2da ed. rev., Barcelona, Ed. Bosch, 1978, T. II, Vol. I, págs. 332-333.
Aunque nuestro Código Civil nunca alude directamenté a los contratos anulables, esta categoría puede deducirse del *267texto del Art. 1252 (31 L.P.R.A. sec. 3511), el cual dispone que aquellos contratos en que concurran los requisitos esen-ciales para su validez (objeto, consentimiento, causa y forma en los casos excepcionales) pueden ser anulados aunque los contratantes no hayan sufrido lesión, si adolecen de algunos de los vicios que, conforme a la ley, los invalidan. Estos son: los vicios del consentimiento y la falta de capacidad plena para obrar, como es él caso del menor no emancipado, el beneficiado con la emancipación menos plena, y el caso de falta de consentimiento de uno de los cónyuges cuando se requiera el de ambos. J.R. Yélez Torres, Los Contratos, San Juan, 1987, Primera Parte, págs. 170-171.
Así, en Millán v. Caribe Motors Corp., 83 D.P.R. 494, 504 (1961), consignamos que “el acto nulo no produce ninguno de los efectos jurídicos que se proponía; el anulable los produce mientras no se anule. El acto nulo es insubsanable por ra-zones de orden público, mientras que el anulable puede ge-neralmente ser confirmado o subsanado por qui[e]n podría invocar el vicio o defecto del mismo. La nulidad relativa o la anulabilidad opera en favor de las personas que han come-tido un error o contra las cuales se ha utilizado violencia, intimidación o dolo”. (Énfasis suplido.)
rH HH HH
Esta breve exposición doctrinaria sería suficiente para solucionar la controversia en derecho civil que el ejercicio de nuestra jurisdicción disciplinaria genera. Contrario a cual-quier otra conclusion; la situación de autos no versa sobre una confirmación de un acto anulable. Se trata, sin duda al-guna, de un negocio nulo que nunca cobró validez por ha-berse prescindido de cumplir con una exigencia legal clara y expresa. Y como afirma Luis H. Clavería Gosálbez, la confir-mación no es un acto de integración de un negocio incom-pleto o defectuoso ni tampoco un acto de subsanación de un *268negocio irregular. El contrato es nulo porque violó una norma imperativa.(1) Puig Brutau, op. cit, pág. 302.
El primer párrafo del Art. 4 del Código Civil, 31 L.P.R.A. see. 4, dispone que “[s]on nulos los actos ejecutados contra lo dispuesto en la ley, salvo los casos en que la misma ley or-dene su validez”. Y el Art. 159 del Código Civil, 31 L.P.R.A. see. 616, exige expresamente autorización previa del Tribunal Superior, fundada en comprobada necesidad o utilidad, para la enajenación de bienes inmuebles o muebles que exce-dan ciertas cuantías.(2)
*269El Art. 159 del Código Civil, supra, no señala una sanción concreta por su contravención. De acuerdo con la doctrina, ésta es precisamente la situación en que la nulidad de pleno derecho tiene su efecto sancionador más idóneo. J.R. Bonet Correa, Los actos contrarios a las normas y sus sanciones, XXIX (Núms. 1-2) An. Der. Civ. 309, 321 (1976).
No se discute persuasivamente que los menores son su-jetos tutelados por el Estado, el cual —en el ejercicio de su poder de parens patriae — ■ acuñó la normativa necesaria para la protección de su persona y de sus bienes. El requisito de la previa autorización judicial fue el mecanismo del que se valió el legislador para que los menores pudieran disponer lícitamente de sus bienes. Es por esa razón que cuando no media la imperativa autorización judicial el acto carece de validez. Cuando el contrato se ha celebrado en violación de una prescripción o prohibición legal fundada en motivos de orden público, no produce efecto jurídico alguno (quod nu-llum est, nullum producit effectum). Vélez Torres, op, cit, pág. 163.(3)

*270
>

La posición que asumimos no es nueva, sino que sigue nuestro acervo doctrinario. Invariablemente nuestras deci-siones han sostenido la nulidad absoluta de la obligación principal como de la hipoteca en situaciones de menores de edad, como la que hoy enfrentamos. Así, en F. Zayas, S. en C. v. Torres, 51 D.P.R. 796, 799 (1937), dijimos:
El artículo 159 del Código Civil (1930) provee que el ejerci-cio de la patria potestad no autoriza al padre ni a la madre para enajenar o gravar los bienes de un menor, sin previa autorización de la corte de distrito. Parece lógico y justo sos-tener que si para la constitución de una hipoteca, que es una obligación subsidiaria, sobre bienes de menores, se necesita la autorización previa de la corte de distrito, esa autoriza-ción previa debe exigirse también como requisito legal nece-sario para la validez de la obligación principal que ha de ser garantizada por la hipoteca. El legislador ha impuesto a las *271cortes de distrito la obligación de investigar y convencerse de la necesidad y utilidad, para el menor, de los actos o contratos que han de celebrarse en su nombre, antes de que dichas cortes puedan ejercitar la facultad que la misma ley les con-fiere para autorizar tales actos o contratos. Véanse artículos 614 a 616 del Código de Enjuiciamiento Civil (1933). Para sos-tener que el padre y la madre del menor pueden sin la previa autorización de la corte de distrito y sin la previa demostra-ción de su utilidad o necesidad para el menor, tomar canti-dades a préstamo y disponer a su arbitrio de dichas canti-dades, y que esas obligaciones nulas ab initio pueden ser con-validadas por una aprobación judicial concedida a poste-riori, seria preciso ignorar el espíritu de la ley y la clara intención del legislador, convirtiendo la intervención judicial en una hueca e ineficaz formalidad. (Énfasis suplido.)
En Vilariño Martínez v. Registrador, 89 D.P.R. 598, 601-602 (1963), extendimos esa prohibición aun a casos no garantizados por hipoteca. Expusimos:
Se alega por el recurrente que el Art. 159 del Código no proh[í]be a los padres tomar dinero a préstamo a nombre de sus hijos menores bajo su patria potestad, sin autorización judicial. Ello es así si nos ceñimos estrictamente a la letra de dicho precepto; pero si consideramos el propósito que ha per-seguido el legislador en cuanto a la protección por parte de los tribunales de los intereses de los menores establecida tanto en el referido artículo como en los de procedimiento para obtener autorización sobre los derechos y los bienes de los menores, nos veremos obligados a concluir que es indispensable y nece-saria la previa autorización judicial para que un padre pueda tomar dinero a préstamo a nombre de su hijo menor de edad. De lo contrario, podrían perjudicarse los intereses de los menores, mediante el procedimiento de sujetar los bienes del menor al pago de obligaciones prestatarias contraídas a su nombre por su padre. En esta forma se podría lograr indirec-tamente, lo que la ley proh[í]be directa y expresamente. Con-traído el préstamo y no satisfecho según convenido, responde-ría de su pago todos los bienes del prestatario pues como bien apunta el Registrador, el Art. 1811 del Código Civil (31 L.P.R.A. see. 5171) dispone que “del cumplimiento de las obli-*272gaciones responde el deudor con todos sus bienes presentes y futuros”. Una venta judicial de bienes del menor en ejecución de la sentencia dictada en su contra, en virtud de la deuda prestataria, priva a dicho menor de sus bienes mediante venta forzosa sin que haya habido una previa determinación judicial sobre la necesidad y utilidad para el menor del negocio reali-zado a su nombre por su padre y cuyas consecuencias, según hemos ilustrado, son una venta o enajenación forzosa de sus bienes muebles o inmuebles. En esta forma indirecta se logra que el padre venda o enajene bienes inmuebles de su hijo me-nor sin autorización judicial, en abierta violación del Art. 159 del Código Civil y los ya citados del Código de Enjuiciamiento Civil.
Y más adelante aludimos a la necesidad de cumplir este trámite:
Este caso es ilustrativo de la sabiduría de los preceptos le-gales que imponen a los tribunales la obligación de investigar y convencerse de la necesidad y utilidad, para el menor, de los actos o contratos que han de celebrarse a su nombre. Asu-mimos que el padre en este caso ha realizado un negocio, que a su juicio, es útil y conveniente para su hijo. Esta determina-ción, sin embargo, correspondía a los tribunales y no al padre. Algunas de las preguntas que éste vendría obligado á contes-tar en un procedimiento de autorización judicial, serían, ¿qué tipo de interés se pactó en el contrato de préstamo? ¿con qué medios cuenta el menor para satisfacer el principal del prés-tamo en la forma pactada? ¿qué riesgos hay de que el menor no pueda cumplir con esa obligación, y exponga así al cumpli-miento de la misma tanto el inmueble adquirido como sus demás bienes, si los tuviere ahora o los que adquiera en el futuro? Vilariño Martínez v. Registrador, supra, pág. 603.
Esta interpretación fue refrendada recientemente en Osorio v. Registrador, 113 D.P.R. 36, 38 (1982), cuando seña-lamos que la “afección del inmueble a un gravamen hipoteca-rio es elemento adicional que justifica la supervisión por el Tribunal Superior de los intereses de[l] menor”. (Énfasis suplido.)
*273En el caso de autos la hipoteca es nula no sólo por haber incumplido disposiciones de la Ley Hipotecaria y del Regis-tro de la Propiedad, sino también porque su naturaleza sub-sidiaria impide que pueda subsistir si la obligación principal que se propone garantizar adolece de igual defecto. La situa-ción no se rige —y es completamente distinguible— del con-trato de arrendamiento presente en Santos Green v. Cruz, 100 D.P.R. 9 (1971). Esa decisión no es autoridad para soste-ner la norma de confirmación en que se funda la opinión con-currente —en el caso de autos— de la Juez Asociada Señora Naveira de Rodón.(4)
Nuestra jurisprudencia más reciente sobre este particular insiste en la necesidad de cumplir con los requisitos sus-tantivos y procesales atinentes en los actos que afecten los bienes de menores. Rodríguez Mejías v. E.L.A., 122 D.P.R. 832 (1988); Ferré v. Registrador, 109 D.P.R. 148, 155 (1979).
En vista de que la autorización judicial tiene que ser pre-via al negocio, y que su falta lo hace radicalmente nulo, es improcedente el enfoque que propugna que el notario López Olmedo obtenga a posteriori la autorización judicial corres-pondiente.
V
La actuación consciente del notario querellado López Ol-medo contravino toda la normativa jurisprudencial y estatu-taria elemental vigente. Por ende, amerita una sanción disci-plinaria más rigurosa. Circunscribirla a una simple amones-*274tación no es suficiente. Tiende a debilitar el reclamo de este Foro de fomentar la mejor praxis notarial. Inintencional-mente da la impresión de que, en ausencia de perjuicio, la notaría puede ejercitarse de ese modo. Después de todo, por su gestión precautora, en la notaría, la “obligación en el te-rreno educativo es todavía mucho más amplia, por cuanto debe referirse a todas las personas que pasan por nuestros despachos, incluidas], sobre todo, aquellas a las que hay que decir: ‘Esto no se puede hacer’”. J.A. Molleda, Perfil comu-nitario de la ética notarial, LXXXVII Rev. Der. Not. 103, 113 (enero-marzo 1975).
El juicio de capacidad de los otorgantes que por el nota-rio presupone el otorgamiento de instrumentos no debiera menoscabarse. Comprende las dimensiones siguientes:
La afirmación de la capacidad del otorgante es un juicio ju-rídico y psicólogo bastante complejo, pues se apoya en una serie de hechos positivos unos (como la edad) y negativos otros (inexistencia de incapacidad expresa o prohibición). Además en el actuante hay que mirar no sólo a la aptitud o posibilidad de tenencia de derechos, sino a la inmediata posi-bilidad de ejercitarlos por sí mismo.
Los elementos que han de ser examinados para formular la afirmación de capacidad son los siguientes:
Io. La capacidad de goce.
2o. La capacidad del ejercicio para el acto jurídico de que se trate.
3o. La inexistencia de, prohibiciones expresas de la Ley.
4o. La conciencia libre y la voluntad actual. La existencia de vicios de la voluntad vicia el acto. Antes de autorizarlo, debe el Notario investigar discreta, pero escrupulosamente, el ánimo de cada uno de los otorgantes para evitar que el instru-mento pueda ser posteriormente anulado por la ausencia del consentimiento o vicio del mismo.
5o. En los casos especiales .... (Énfasis suplido y en el original.) E. Giménez-Arnau, Instituciones de Derecho Notarial, Madrid, Inst. Ed. Reus, 1954, T. II, pág. 105.
*275Merece recordarse que el ‘“notario, al autorizar una es-critura pública, tiene —se dice— cuatro deberes principales: I. [i]ndagar la voluntad de los otorgantes[;] 2. [f]ormular la voluntad indagada[;] 3. [ijnvestigar ciertos hechos y datos de los que depende la eficacia o validez del negocio[;] 4. {diarles a los otorgantes las informaciones, aclaraciones y adver-tencias necesarias para que comprendan el sentido, así como los efectos y consecuencias, del negocio, y se den cuenta de los riesgos que corren en celebrarlo.’ (Énfasis nuestro.) D. Winfried Kralik, El deber de informar del nota-rio, 22 Anales de la Academia Matritense del Notariado, VoL II, pág. 11 (1982). Sobre el contenido del deber, este mismo autor consigna: que no nace de una obligación del notario con su cliente por medio de un contrato jurídico, ni de la deonto-logía, sino como deber oficial ‘en el interés de terceros, y por eso no está sometido ni a la disposición del notario ni a la de los otorgantes’. íd., pág. 15.” (Escolio omitido.) Chévere v. Cátala, 115 D.P.R. 432, 438 (1984).
En estas circunstancias, nuestra orientación doctrinaria debería reafirmar sin ambajes la obligación de todo notario de obtener la autorización judicial correspondiente antes de comprometer bienes de menores. Esa ruta constituye el me-canismo para hacer viable el ejercicio de la función judicial de parens patriae a tono con el mandato claro del Art. 159 del Código Civil, supra. Al igual que los notarios, los tribu-nales tenemos la obligación de precaver. Son pertinentes nuestras expresiones en Cruz v. Central Pasto Viejo, Inc., 44 D.P.R. 367, 382 (1933), en ocasión de celebrarse un contrato de transacción que afectaba bienes de un menor sin que me-diara aprobación judicial.
La aprobación judicial no es una función mecánica a la cual viene obligado el tribunal después de convenida una transac-ción por el padre. Cuando el legislador dispuso que la transac-*276ción convenida por el padre no surtiría efecto sin la aproba-ción judicial, quiso significar algo y no realizar un acto inútil e innecesario, carente de fuerza legal. Estas palabras resultan claras y diáfanas, forman parte de la ley, tienen su significa-ción en nuestro idioma, y no pueden ser ignoradas por una decisión judicial.
Es necesario recalcar que la autorización judicial tiene que ser previa al acto dispositivo. No exime de responsabili-dad al notario el hecho de haberle informado a las partes en el negocio, antes del otorgamiento de las escrituras, la nece-sidad de solicitar tal autorización. El fiel y mejor desempeño de la función notarial exige que el notario no sólo conozca el derecho sustantivo y adjetivo, sino que lo observe con abso-luta rigurosidad.
En virtud de lo expuesto, disentimos de la simple amo-nestación. Reconociendo que la actuación del notario López Olmedo —aparte de derivar los honorarios correspondientes a dicho otorgamiento— no fue dolosa ni con ánimo de defrau-dar, le impondríamos una sanción de dos (2) meses de sus-pensión del ejercicio del notariado. La posible ulterior sub-sanación de sus actos no enerva ese curso decisorio.
—O—

(1) “Son normas imperativas, o de Hus cogens’, aquellas cuyo mandato es de inexcusable cumplimiento, debiéndose ajustar la conducta de la persona, su com-portamiento, a lo establecido por la norma para que sus actos tengan validez y eficacia jurídica. De esta exigencia, precisamente, surge la señalización sancio-nad,ora máxima que el ordenamiento público y privado deduce por la actuación en contra de lo allí preceptuado, cual es la nulidad de pleno derecho. Mientras que las.normas facultativas o dispositivas conceden a la autonomía de la voluntad privada un margen de facultades distinto del preceptuado en las propias normas, en las imperativas y prohibitivas ese margen de autonomía queda eliminado, teniéndose qUe acomodar la actuación de las personas a lo preceptuado concre-tamente en el mandato normativo.
“El efécto de la nulidad de pleno derecho, en cuanto sanción a los actos contrarios a lo dispuesto en las normas imperativas y íb’S actos realizados en contra de lo prohibido, se refiere a las relaciones jurídicas, actos y negocios que tienen una naturaleza sustantiva o una importancia decisiva para los intereses personales y patrimoniales de las personas, de la familia o del Estado. De aquí la sanción de nulidad de pleno derecho a aquellos actos qué implican tales intere-ses, lleve aparejada su inexistencia o supresión, siendo la sanción más fuerte que se les puede imponer, al resultar sin eficacia alguna. Por eso se destina a vulnera-ciones muy importantes y fundamentales en la vida de relación de las personas, de modo que los contraventores no obtenga[n] algún resultado jurídico.” (Énfasis suplido y citas omitidas.) J.R. Bonet Correa, Los actos contrarios a las normas y sus sanciones, XXIX (Núms. 1-2) Án. Der. Civ. 309, 317-318 (1976).


(2) La opinión concurrente de la Juez Asociada Señora Naveira de Rodón parece sugerir que como de la propia faz del pagaré hipotecario no surge que la madre del menor compareciera a su otorgamiento, no es de aplicación el Art. Í59 del Código Civil, 31 L.P.R.A. see. 616. Es derivable, así, el corolario de que la autorización judicial previa sólo es necesaria cuando los padres enajenan o gra-van bienes de sus hijos, pero no cuando los hijos lo hacen por cuenta propia.
Esa interpretación es incorrecta. Primero, el Código Civil es claro: los hijos necesitan el consentimiento de los padres para enajenar o gravar sus bienes. Segundo, de aceptarse esa interpretación, los padres podrían evadir el requisito *269de la aprobación judicial con sólo no comparecer a los actos de enajenación o constitución de gravámenes de sus hijos menores. Se burlaría así toda la política pública que movió al legislador a adoptar la norma.
Debemos ser cautelosos al proponer la adopción de doctrinas de otras juris-dicciones en un asunto tan sensitivo como el derecho de familia. Máxime si son el producto de reformas integrales de sus ordenamientos en respuestas a sus pro-pias circunstancias históricas. Correríamos el riesgo de dislocar nuestro ordena-miento al copiar fuera de contexto, lo que propicíáría inestabilidad e incertidum-bre en nuestra sociedad y en los profesionales del derecho.


(3) Aunque en algunos países de tradición civilista se han establecido clasifi-caciones de los menores (púberes e impúberes), éstas tienen menores consecuen-cias cuando se trata de asuntos pertenecientes a la esfera patrimonial. En España, por ejemplo, luego que entrara en vigor la Constitución de 1978, se ha efectuado una amplia reforma del Código Civil. Una de las áreas de mayores y profundos cambios es la regulación de la familia. Hoy día se alcanza la mayoridad a los dieciocho (18) años cumplidos. Ya no se habla de manera genérica de los actos de los menores. María del C. Gete-Alonso, por ejemplo, los agrupa de la manera siguiente: “[(1)3 Los que pertenecen a la esfera personal-familiar[; (2)] Aquellos que hacen referencia a su situación personal [;(3)] Los que pertene-*270een al ámbito negocial patrimonial[, y (4)] Lo[s] que guarda[n] relación con el patrimonio del menor.” M. del C. Gete-Alonso y Calera, La nueva normativa en materia de capacidad de obrar de la persona, Madrid, Ed. Civitas, 1985, pág. 81.
Pueden apreciarse cambios en asuntos como los derechos de la personalidad, adquisición de la ciudadanía, derecho a ser oídos, prestar consentimiento a la adopción, etc. En la esfera patrimonial pueden observarse menos variaciones. Definitivamente, los actos para los que se necesita autorización judicial son de marcado carácter patrimonial y no personal.
En relación al patrimonio del menor sometido a patria potestad, la variación más importante ha sido que el hijo mayor de dieciséis (16) años podrá realizar por sí solo actos de administración ordinaria respecto de los bienes que hubiera adquirido con su trabajo o industria. Sin embargo, subsiste la regla general que exige complemento de capacidad para aquellos actos que excedan este ámbito. Gete-Alonso y Calera, op. cit., págs. 51-54. También existe la posibilidad de legi-timar la actuación del titular de la patria potestad (no necesidad de que éste recabe autorización judicial) en relación con los actos de enajenación de su patri-monio siempre que si hubiere cumplido dieciséis años ‘“consintiere en documento público* (artículo 166.2 CC)’\ Gete-Alonso y Calera, op. cit., pág. 33.
En Colombia existe la categoría de púberes o menores adultos (varones ma-yores de catorce (14) años y mujeres mayores de doce (12) años, sin exceder de dieciocho (18) años, en uno y otro caso) e impúberes. “Para celebrar negocios jurídicos sobre bienes inmuebles o derechos reales constituidos sobre ellos, los púberes requieren autorización judicial, así como su enajenación, limitación gravamen, condiciones resolutorias, la donación, etc.” R. Becerra Toro, Obliga-ciones Civiles: Fuentes y Formas, Bogotá, Ed. Temis, 1987, pág. 81.


(4) “[S]i bien es cierto que un contrato hecho a nombre de un menor sin haber obtenido antes la autorización judicial para tal acto, es nulo, puede ser convalidado, confirmado, reconocido o ratificado por la persona a nombre de quien se contrató al llegar éste a su mayoría de edad. Cuando un contrato es así, anulable, si se encuentra ventajoso se puede confirmar, y si no, se puede solicitar su anulación. Caraballo v. Martínez Ribot, [96 D.P.R. 812 (1969)]; Millán v. Caribe Motors Corp., 83 D.P.R. 494, 604 (1961); Monagas v. Vidal, 170 F.2d 99 (1st Cir. 1948).” Santos Green v. Cruz, 100 D.P.R. 9, 16 (1971).